Citation Nr: 1709604	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  14-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

3.  Entitlement to an effective date earlier than December 2, 2011, for the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from September 1974 to June 1984 and August 1990 to July 1992.  The Veteran also had additional service with the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing has been associated with the claims file.

In April 2015, the Board, in pertinent part, denied entitlement to an initial rating in excess of 60 percent for coronary artery disease and entitlement to an effective date earlier than December 2, 2011, for the grant of service connection for hypertension.  The Veteran subsequently appealed to the U.S. Court of Appeal for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court vacated that portion of the Board's April 2015 decision that denied those two issues.

In addition, the Board previously remanded the issue of entitlement to an initial rating in excess of 10 percent for hypertension in April 2015 and May 2016.

The above three issues have been returned to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 60 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the substantive appeal as to the issue of entitlement to an initial rating in excess of 10 percent for hypertension.

2.  No evidence prior to December 2, 2011, may be construed as a formal or informal claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal as to the issue of entitlement to an initial rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date earlier than December 2, 2011, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) or identified any prejudice in the conduct of the hearing, and the Board finds that all necessary information was elicited at the hearing.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

The Court discussed the case law and regulations regarding the scope of a veteran's claim in DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date." Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §3.151.  Prior to December 2011, a "claim" was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski, 23 Vet. App. at 86-87.

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within 1 year from the date of such notification, compensation may not be paid by reason of that application.  38 C.F.R. § 3.109 (a)(1).  This provision applies to original applications, formal or informal, and to applications for reopening.  See 38 C.F.R. § 3.109(a)(2).

If a formal claim (VA Form 21-526) "is returned within one year of its receipt," then the effective date for the award of service connection "will be the date of the informal claim"; if the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(b); 38 C.F.R. § 3.155).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).

In this case, the Veteran maintains that his hypertension should have been granted effective August 1992.  See January 2013 Notice of Disagreement, December 2014 hearing transcript.  He notes that he was awarded service connection for supraventricular tachycardia (which manifested in service) effective August 1992, based on a claim submitted in 1993 and that his hypertension also first manifested during his military service.

By way of background, the record shows that the Veteran submitted his original claim for service connection for "heart palpitations" in July 1993.  A March 1994 rating decision granted service connection for supraventricular tachycardia, effective August 1, 1992.

The Veteran's service connection claim for hypertension was received by VA on December 2, 2011.  In a December 2012 rating decision, the RO granted service connection for hypertension, effective December 2, 2011.  Of record at the time of the rating decision was a December 2011 VA examination report, which includes opinions that the Veteran's current hypertension is at least as likely as not related to three elevated blood pressure readings noted in service.

In light of the VA examiner's opinion, which was relied on by the RO in granting the claim, there is no material dispute that entitlement to service connection for hypertension arose during service.  As noted, an effective date for service connection is assigned based on the date entitlement arose, in this case during active service, or the date of claim, whichever is later.  See 38 C.F.R. § 3.400 (b)(2) (emphasis added). Given that the hypertension arose during service, this will necessarily be the earlier date, and the effective date here will be governed by that later date, or the date on which the Veteran's claim for hypertension was received.    Accordingly, the material issue in dispute in this appeal concerns the date the Veteran's claim was received.

As noted above, in April 2015, the Board denied entitlement to an effective date earlier than December 2, 2011, for the grant of service connection for hypertension, specifically finding that Clemons was not retroactively applicable and that there was no evidence prior to December 2, 2011, to include the July 1993 claim for heart palpitations, that could have been construed as a formal or informal claim.

In the July 2016 Memorandum Decision, the Court found that the Board had improperly limited the scope of the Veteran's claim for benefits based on service connection for heart palpitations.  Specifically, the Court found that the Board failed to adequately address the proper scope of the July 1993 claim in light of evidence that the Veteran was being treated for hypertension during service.  The Court also found that the Board should have applied Clemons retroactively.  See Thompson v. Shinseki, 24 Vet. App. 176, 79 (2010) ("Clemons merely reiterated established principles and law.").  The Court remanded the appeal for the Board to adequately address the evidence of hypertension as well as the proper scope of the appellant's July 1993 claim.  Accordingly, below, the Board will limit its discussion to these issues only.

Initially, the Board observes that the Veteran has not asserted that he ever filed a claim for hypertension prior to December 2, 2011.  Instead, he has indicated that since he was diagnosed with hypertension in service, the scope of the July 1993 claim for heart palpitations should have included hypertension and therefore, the effective date for this disability should be August 1992 (immediately following separation).  Here, the Board will consider the appeal in light of the proposition that the scope of a claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons,
23 Vet. App. at 4-5.  However, even after such consideration, the Board finds that there is no basis to conclude that the July 1993 claim included a claim for hypertension.

As noted by the Court, the Veteran's service treatment records do indeed show blood pressure readings of 140/100, 150/110, and 164/110, that he was prescribed antihypertensive medication to control both his high blood pressure and his heart palpitations, and that a private cardiologist was following the Veteran for hypertension toward the end of service.  Significantly, however, service treatment records also show that at July 1992 and February 1993 reports of medical history, the Veteran self-identified "palpations or pounding heart" but specifically denied "high or low blood pressure."  Similarly, in a dental patient medical history, he again specifically denied "high or low blood pressure."

Moreover, in the Veteran's July 1993 application for compensation, the Veteran described the disability as only "heart palpitations."  After an April 1994 letter informed the Veteran that he had been granted a 10 percent rating for supraventricular tachycardia, the Veteran did not disagree with RO's failure to award service connection for hypertension.  Rather, he took issue with the assigned evaluation and described how he believed he met the criteria for a 30 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7013 (paroxysmal tachycardia) in effect at that time, namely, severe, frequent attacks:

I experienced "mild heart palpitations" with my first episode of SVT.  However, a pulse of 180 is not mild in my mind and 6 episodes in 7 months is frequent.  Each of those attacks increased the anxiety I felt and still feel any time my pulse rate goes up, and 3 of those attacks occurred after I started taking medication.

Finally, during the development of the claim, there was no evidence of a diagnosis of hypertension.  At an August 1993 VA "diseases of the heart" cardiovascular examination, the Veteran reported symptoms of fast heart rate, without pain or dyspnea, and his blood pressure measured 135/81. He did not report that he had hypertension at this examination. Following an electrocardiogram and chest x-ray, the examiner diagnosed recurrent supraventricular tachycardia but no other cardiac disability.

While the representative argues that the Veteran's July 1993 claim for "heart palpitations" should be taken to refer to all heart conditions broadly, he nonetheless argues in the January 2017 correspondence that "[a] Veteran is certainly competent to identify and explain the symptoms he observes and experiences."  See p.5, January 2017 Appellate Brief.  Indeed, the July 1992 and February 1993 reports of medical history and the dental patient medical history suggest that the Veteran was in fact able to distinguish between disabilities associated with symptoms of "palpations or pounding heart" and ones associated with symptoms of "high or low blood pressure."

Although the representative further argues in January 2017 correspondence that the Veteran's intent to file a claim encompassing hypertension can be ascertained in part with reference to the March 1994 rating decision which characterized the issue as "service connection for a heart condition," the Board disagrees.  The rating decision was not personally completed by the Veteran but rather was completed by VA employees and, as such, it is not an expression of the Veteran's intentions.

Indeed, VA has never been obligated to read a claimant's mind but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009); see Sondel v. Brown, 6 Vet.App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication"). In sum, therefore, while it is imperative to review the description of the claim, the described symptoms and the information obtained in order to ascertain intent, here, the Veteran filed a claim of service connection for "heart palpations," with no mention of high blood pressure or symptoms related thereto; service treatment records show that the Veteran reported a history of heart palpitations but denied high or low blood pressure; there was no post-service evidence of a diagnosis of hypertension at the time the claim was developed and adjudicated; and in his appeal of the rating decision, the Veteran did not challenge the failure to adjudicate hypertension or high blood pressure, but only  the initially assigned rating and the Veteran only described his symptoms as a fast heart rate.  Accordingly, the Board finds that the scope of the July 1993 claim does not include a claim for hypertension, and such a claim was not reasonably raised by the record at the time.  

While the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that he is entitled to an earlier effective date for his hypertension, the Board cannot grant the claim and instead is constrained to follow the applicable provisions of the law.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1).

In this case, in May 2016, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for hypertension for a videoconference hearing.  A July 2016 correspondence notified the Veteran and his representative that he had been scheduled for such a hearing in September 2016.  In a July 2016 letter, the representative wrote, "Please accept this as the veteran's request to withdraw his request for hearing submitted on January 4, 2016.  The veteran no longer wishes to pursue the matter of an increased evaluation for hypertension (emphasis added)."  The letter included the Veteran's name and claims file number and was signed by the representative.  Hence, as the representative's correspondence specifically identified the issue of entitlement to an increased rating for hypertension among the other issues on appeal and otherwise met the criteria outlined in 38 C.F.R. § 20.204(b)(1), the representative effectively withdrew the substantive appeal as to the issue of entitlement to an initial rating in excess of 10 percent for hypertension.  38 C.F.R. § 20.204(c).

Although a January 2017 report of general information indicates that the Veteran called claiming that the July 2016 letter was intended to withdraw the hearing request but not the appeal for hypertension, there is no legal basis upon which to reinstate the appeal.  Again, the language in the July 2016 letter was unambiguous as to its intent to withdraw that issue and it otherwise met the criteria in 38 C.F.R. § 20.204(b)(1).  While withdrawal does not preclude filing a new substantive appeal as to any issue withdrawn, provided such filings would be timely if the appeal withdrawn had never been filed, here, because notice of the rating decision granting service connection for hypertension was mailed in December 2012, and because the statement of the case addressing entitlement to an increased rating for hypertension was mailed in December 2015, any new substantive appeal submitted after the July 2016 withdrawal could not be accepted as timely.  38 C.F.R. § 20.204(c). The Veteran was notified by letter after the report of contact that his claim would not be reinstated and had been properly withdrawn by his representative.

Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to an initial rating in excess of 10 percent for hypertension, and that issue is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.

An effective date earlier than December 2, 2011, for the grant of service connection for hypertension is denied.




REMAND

As noted above, in July 2016, the Court vacated the Board's April 2015 decision denying entitlement to an initial rating in excess of 60 percent for coronary artery disease.  Specifically, the Court found that the Board failed to consider the collective impact of the Veteran's service-connected disabilities on an extraschedular basis.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran has asserted that having constantly cold feet, calf cramping and swollen feet, chest pains at rest, regularly becoming short of breath, experiencing lightheadedness, and regularly feeling lethargic, related to his service-connected hypertension, peripheral vascular disease, and supraventricular tachycardia, impact his service-connected coronary artery disease on appeal.  The RO has not considered this aspect of his claim.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.

If the RO determines that referral is necessary, such referral should be made.

2.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


